In a proceeding pursuant to article 78 of the CPLR in which a judgment was entered in favor of petitioner, directing the Sheriff of Westchester County to deliver to petitioner a deed to certain real property, one of the former owners of the property appeals from an order of the Supreme Court, Westchester County, entered February 24, 1971, which denied his motion to vacate the judgment and to declare the deed void. Order affirmed, with $10 costs and disbursements to respondent Sonnenberg. No opinion. Martuseello, Acting *609P. J., Gulotta, Christ and Brennan, JJ., concur; Benjamin, J., dissents and votes to reverse the order and to grant the motion, with the following memorandum : I believe appellant’s default was inadvertent. He ought to be afforded an opportunity to redeem.